SUNVALLEY SOLAR, INC. AUDIT REPORT OF INDEPENDENT ACCOUNTANTS AND FINANCIAL STATEMENTS December 31, 2009 and 2008 SUNVALLEY SOLAR, INC. TABLE OF CONTENTS Page Audit Report of Independent Accountants F-1 Balance Sheets – December 31, 2009 and 2008 F-2 Statements of Operation for the year ended December 31, 2009 and 2008 F-3 Statements of Stockholder’s Equity for the years ended December 31, 2009 and 2008 F-4 Statements of Cash Flows for the years ended December 31, 2009 and 2008 F-5 Notes to Financial Statements F-6 SADLER, GIBB & ASSOCIATES, L.L.C. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Sunvalley Solar, Inc. We have audited the accompanying balance sheet of Sunvalley Solar, Inc. as of December 31, 2009, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of Sunvalley Solar, Inc. as of December 31, 2008, were audited by other auditors whose report dated August 13, 2009 and expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial position of Sunvalley Solar, Inc. as of December 31, 2009, and the results of their operations and their cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company had losses from operations of $611,797 and accumulated deficit of $583,085, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. SADLER, GIBB AND ASSOCIATES, LLC Salt Lake City, UT June 4, 2010 F-1 SUNVALLEY SOLAR, INC. Balance Sheets ASSETS December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred financing costs - Other receivables Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued warranty Current portion of long-term debt - Notes payable to related party Customer deposits Total current liabilities LONG-TERM LIABILITIES Notes payable - Total long-term liabilities - TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' EQUITY Common stock, no par value, 50,000,000 shares authorized, 18,987,000 and 19,137,000 shares issued and outstanding, respectively Additional paid-in capital - - Retained earnings (deficit) ) Total Stockholders' Equity TOTAL LIABILITIES ANDSTOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-2 SUNVALLEY SOLAR, INC. Statements of Operations For the Years Ended December 31, REVENUES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling, general andadministrative expenses Total operating expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSES) Interest income - - Interest expense-related parties - - Other income - Interest income (expense), net ) Total other income (expenses) INCOME (LOSS) BEFORE TAXES ) Provision for income taxes - NET INCOME (LOSS) $ ) $ INCOME (LOSS) PER SHARE Basic and diluted $ ) $ Diluted $ ) $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic and diluted Diluted The accompanying notes are an integral part of these financial statements. F-3 SUNVALLEY SOLAR, INC. Statements of Stockholders' Equity Common Stock Accumulated Shares Amount Deficit Total Balance at January 1, 2008 $ $ ) $ Issuance of common stock for consulting services - Issuance of common stock for placement agent services - Repurchase and retirement of common stock ) ) - Issuance of common stock for cash, netof issuance costs - Reclassification of S Corporation accumulateddeficit - ) - Net income for the year ended December 31, 2008 - - Balance at December 31, 2008 Retirement of common stock ) - - - Net loss for the year ended December 31, 2009 - - ) Balance at December 31, 2009 $ $ ) $ The accompanying notes are an integral part of these financial statements. F-4 SUNVALLEY SOLAR, INC. Statements of Cash Flows For the Years Ended December 31, OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventory ) (Increase) decrease in prepaid expenses and other assets (Increase) decrease in other receivable ) (Increase) decrease in deferred financing costs Increase (decrease) in accounts payable and accrued warranty expenses Increase (decrease) in customer deposits ) Net Cash (Used) in Operating Activities ) INVESTING ACTIVITIES: Purchase in property and equipment ) Purchase of other assets - Net Cash (Used) in Investing Activities ) FINANCING ACTIVITIES: Proceeds from related party notes payable Repayment of related party notes payable ) Proceeds from notes payable - Repayments from notes payable ) - Proceeds from issuance of common stock, net - Repurchase of common stock - Collection of related party receivables - Net Cash Provided by Financing Activities NET DECREASE IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ $ Income taxes $
